DETAILED ACTION
This action is responsive to the Amendment filed on February 4, 2022. Claims 21-27 have been added. Claims 1, 13, and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.

Allowable Subject Matter
Claims 1, 2, 6-13, 15, 17, 19, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is the inclusion of “determining a first value that indicates a number of buckets in a plurality of buckets, wherein determining the subset is based on the first value” for independent claim 1, “wherein the determination is that the particular number of the distinct values represents at least the certain percentage of all values in the first plurality of values; wherein the first type is the top-frequency histogram that comprises a plurality of buckets; wherein the top-frequency histogram does not include frequency information about a first plurality of distinct values in the first plurality of values; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




03-01-2022
/DARA J GLASSER/Examiner, Art Unit 2161       












/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161